          Case 7:16-cr-00832-KMK Document 186 Filed 01/13/20 Page 1 of 5
          Case 7:16-cr-00832-KMK Document 187 Filed 01/15/20 Page 1 of 5




                          BARKETEPSTEI N
                           BARKET EPSTEIN KEARON ALDEA    & LOl f C-8>, ~bPn       r '.' n      '") ~ ~ f
 666 Ou, COUNTRY .ROAD, Su1TE 700                               I IL f
                                                                  i        j                        V .,_
                                                                              \A.bom<?>l'fA . 01""1C : j
   GARDEN CITY, NEW YORK I 1530                                       EMPIRE STATE BUILOINO, NY. NEW YORK
516. 745 . 1500 • [Fl 516 . 745 . 1245                                       HUNTINGTON , NEW YORK
       WWW.BARKETEPSTEIN.COM                                           ALL MAIL TO GARDEN Cl'TY ADDRESS




                                                             January 13, 2020

BYECF
The Honorable Kenneth K. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601


        Re: United States v. Nicholas Tartaglione, S4 16 Cr. 832 (KMK)


Dear Judge Karas:

        I write to request that the Court promptly conduct an evidentiary hearing to ascertain the
circumstances surrounding the Government's failure to preserve the video surveillance footage at
the Metropolitan Correctional Center, which captured the hallway outside of the cell that Mr.
Tartaglione shared with Jeffrey Epstein at the time Mr. Epstein attempted to commit suicide
between the late hours of July 22, 2019 and the early morning hours of July 23, 2019. Since the
date of the incident, Mr. Tartaglione has firmly and consistently maintained that he acted
appropriately in all respects, and footage of the incident, therefore, would have been exculpatory,
as it would have corroborated Mr. Tartaglione's account of events.

        Accordingly, we ask that the Court conduct a hearing to determine (1) how the video was
destroyed, who was responsible for its destruction, and why it was not preserved; (2) whether
there are any witnesses who reviewed the video footage prior to its destruction who can describe
what they observed, and, in turn, preserve at least some the video's exculpatory value; and (3)
whether and to what extent the destruction of the video was deliberate or reckless, and whether
there was any bad faith on the part of the Government in connection with the video's destruction.

         We have reviewed the letters filed by the Government, dated December 19, 2019 and
January 9, 2020, which purport to explain why the video footage no longer insists. The
explanation offered, however, is inadequate as it is non-specific, unswom, and untested. Aside
from mentioning "MCC staff' and acknowledging the defense's July 25, 2019 preservation
request, the Government has not provided the name of a single individual responsible for the loss
of the video. Given that the information concerning the destruction of the video, like the video
itself7 has at all times been in the exclusive control of the Bureau of Prisons, the individuals
         Case 7:16-cr-00832-KMK Document 186 Filed 01/13/20 Page 2 of 5
         Case 7:16-cr-00832-KMK Document 187 Filed 01/15/20 Page 2 of 5



responsible for the video's destruction, as well as all relevant documents, memoranda, or emails
concerning the matter, are likewise completely inaccessible to the defense. As a result, the
defense has no means of conducting its own independent inquiry into the circumstances under
which the video has been lost, or from securing sworn affidavits from implicated individuals. In
other words, absent a court-ordered evidentiary hearing, neither the defense nor the Court has
any means by which to independently determine what took place and how the evidence was
destroyed, despite the request to preserve it. The individuals involved in the video's destruction
should therefore be ordered to appear and give testimony, and the Government should disclose to
the defense any and all relevant written materials.

        A defendant in a capital case has a constitutionally protected right to provide the jury
with mitigating evidence. Williams v. Taylor, 529 U.S. 362, 393 (2000). The Eighth Amendment
prohibits the infliction of cruel and unusual punishment, and in a capital matter, while the death
penalty may in certain cases be appropriate, it can only be imposed after adequate consideration
of factors that might warrant mercy. Woodson v. North Carolina, 428 U.S. 280, 305 (1976);
California v. Brown, 479 U.S. 538, 554 (1987). The jury, therefore, must "'not be precluded
from considering, as a mitigating factor, any aspect of a defendant's character or record and any
of the circumstances of the offense that the defendant proffers as a basis for a sentence less than
death."' Eddings v. Oklahoma, 455 U.S. 104, 110 (1982) (quoting Lockett v. Ohio, 438 U.S. 586,
604 [1978]). See also Eddings, at 113-14 (1982) (both due process and the Eighth Amendment
require that the defendant be able to present to the jury all relevant mitigating evidence during
the penalty phase of a capital case). The presentation of mitigating evidence, after all, allows for
the consideration of "compassionate or mitigating factors stemming from the diverse frailties of
humankind .. . [which is] a constitutionally indispensable part of the process of inflicting the
penalty of death." Woodson, 428 U.S. at 304. In this respect, the Government's loss or
destruction of evidence that mitigates punishment in a capital case -- especially where there has
been an express preservation request, and an acknowledgement of that request with assurances of
preservation -- requires a full factual record and, if appropriate, sanctions for the loss of the
evidence.

        The Supreme Court held in Brady v. Maryland, 373 U.S. 83, 87 (1963), that "the
suppression by the prosecution of evidence favorable to the accused upon request violates due
process where the evidence is material either to guilt or to punishment, irrespective of the good
faith or bad faith of the prosecution." A defendant seeking remedial relief based on the
spoilation -- rather than the suppression -- of Brady material, however, must make a two-pronged
showing that the evidence possessed exculpatory value "that was apparent before [it] was
destroyed" and was "of such a nature that the defendant would be unable to obtain comparable
evidence by other reasonably available means," California v. Trombetta, 467 U.S. 479, 489
(1984), and must also show that the government acted in bad faith. United States v. Greenburg,
835 F.3d 295, 303 (2d Cir. 2016); United States v. Rastelli, 870 F.2d 822, 833 (2d Cir. 1989). In
other words, when the Government fails to preserve evidentiary material that is "potentially
useful," such failure "does not violate due process 'unless a criminal defendant can show bad
faith"' on the part of the Government. Illinois v. Fisher, 540 U.S. 544, 547-48 (2004) (quoting
Arizona v. Youngblood, 488 U.S. 51, 58 [1988]). The defense maintains that the lost surveillance
footage was exculpatory with respect to any potential future penalty proceedings, and would
have provided powerful evidence mitigating against the penalty of death. Alternatively, the lost


                                                 2
          Case 7:16-cr-00832-KMK Document 186 Filed 01/13/20 Page 3 of 5
          Case 7:16-cr-00832-KMK Document 187 Filed 01/15/20 Page 3 of 5



footage would also be material and relevant to rebut any aggravating evidence offered by the
Government during penalty proceedings that Mr. Tartaglione was likely to be a danger in prison.
Either way, even if the lost footage can only be characterized as potentially useful, the record
clearly shows that evidence has been lost and that the loss is "chargeable to the state," United
States v. Rahman, 189 F.3d 88, 139 (quoting Colon v. Kuhlman, 865. F.2d 29, 30 [2d Cir. 1988]),
and a hearing, therefore, is required. See, e.g., United States v. Soriano, 401 F.Supp.3d 396
(E.D .N. Y. 2019) (evidentiary hearing conducted to determine circumstances under which
Customs and Border Protection agents destroyed property in which drugs were found); United
States v. Bufalino, 432 F.Supp. 651 (S.D.N.Y. 1977) (evidentiary hearing conducted to determine
circumstances under which the government destroyed witness's taped conversation with
defendant).     See also United States v. Grammatikos, 633 F.2d 1013 (2d Cir.1980)
("appropriateness and extent of sanctions [where evidence is lost] depends upon a case-by-case
assessment of the government's culpability for the loss, together with a realistic appraisal of its
significance when viewed in light of its nature, its bearing upon critical issues in the case and the
strength of the government's untainted proof'). 1

       Here, on July 23, 2019 at approximately 1:27 a.m., Jeffrey Epstein attempted to commit
suicide inside of his cell at the Metropolitan Correctional Center, which, at the time, he was
sharing with Mr. Tartaglione. Within 72 hours, on July 25, 2019, at 11 :54 a.m., counsel sent the
following email to Adam Johnson of the Bureau of Prisons ("BOP"):

        I write to request the preservation of all video surveillance that captures the
        hallway outside of Tartaglione' s cell on the date and time of the Epstein incident
        that is currently being investigated. I believe that the date and time is July 23
        during the early morning hours. Accordingly, I would ask that all video
        surveillance from July 22 at 11 pm to July 23 at 4 am is preserved. If it is your
        understanding that the incident occurred at a different time, please let me know
        and preserve the relevant footage, including an hour before the incident and an
        hour afterwards. If the responding officers were wearing body cameras that
        captured the inside of the cell in the aftermath of the incident, I am requesting that
        such footage also be preserved. We will be official requesting this material
        through the appropriate means, but please consider this email a formal
        preservation request.

(7 /25/19 Leisenring Email).
1
    Courts have held that bureaucratic error alone is not a sufficient basis to infer bad faith on the part of the
government in its destruction of potentially exculpatory evidence, see Arizona v. Youngblood, 488 U.S. 55 (1988)
(lab technician' s failure to refrigerate, and, therefore, preserve, semen samples from a sexual assault victim's
clothing that "might have completely exonerated [the defendant]" was not indicative of bad faith); United States v.
Hunley, 476 Fed. Appx. 897 (2d Cir. 2012) (police department' s failure to place a hold on lab' s regularly scheduled
destruction of firearm was not willful or malicious); and People v. Tyree, 279 Fed.Appx. 31 (2d Cir. 2008) (no bad
faith where evidence was destroyed because of a "gap in the bureaucratic network"), and similarly, the Government
does not act in bad faith when evidence is destroyed in accordance with normal practice or because there is a
specific need to discard the evidence. United States v. Soriano, 401 F.Supp.3d 396, 401 (E.D.N.Y. 2019). On the
other hand, if the Government destroys evidence when it has notice of its potential exculpatory value, and the
destruction is not inadvertent, negligent, or pursuant to standard procedure, or when the circumstances under which
the evidence is discarded negate any innocent explanation for the Government's conduct, the Government acts in
bad fahh. gorlano, 401 p_guppJd at 401.

                                                         3
          Case 7:16-cr-00832-KMK Document 186 Filed 01/13/20 Page 4 of 5
          Case 7:16-cr-00832-KMK Document 187 Filed 01/15/20 Page 4 of 5
                                                    -   -       -   -   -   ~   -




       At 1:59 p.m., Mr. Johnson responded: "I have asked the appropriate staff to preserve the
requested video footage. Please be advised MCC staff do not have body cameras."

        Five months later, on December 18, 2019, counsel advised the Court that despite
counsel's prompt and express preservation request, the Government had informed counsel that
the recordings at issue had been destroyed (12/18/19 Proceedings: 6). Explaining, the
Government stated that based on conversations with other members of the United States
Attorney's Office, their understanding was that although the video did at one time exist, it had
not been preserved (12/18/19 Proceedings: 7-8). The Government also added, however, that the
Government was still awaiting further information from BOP, stating: "We then received a
follow-up email, and we are working with BOP to determine what is the status of the video that
they're asking us about ... and [w]hether it ever existed, whether it was preserved (12/18/19
Proceedings: 8-9).

        The very next day, December 19, 2019, the Government's understanding of the status of
the video footage changed, as the Government advised the Court that prosecutors "had confirmed
with MCC staff that the video was preserved by MCC staff upon defense counsel's request in
July 2019," that "the Government [wa]s in the process of obtaining a copy of the video from the
MCC," and that "[o]nee the Government obtains a copy of the video, the Government [would]
make it available for counsel's review at the United States Attorney's Office" (12/19/19 Letter).

        Then, on January 9, 2020, the Government's position on the video flip-flopped yet again,
when prosecutors advised the Court that despite the Government's recent understanding that the
video had been preserved, and that the Government was working to obtain a copy from MCC,
"the Government ha[ d] learned that the MCC inadvertently preserved the video from the wrong
tier within the MCC, and, as a result, video from outside the defendant's cell on July 22 - 23,
2019 (i.e. the requested video) no longer exists" (1/9/20 Letter: 1). Further, the Government
explained, "the backup system in place that housed all video for the Special Housing Unit,
including the video requested by defense counsel . .. no longer exists ... and has not since at
least August 2019 as a result of technical errors" (1 /9/20 Letter: 2). 2

        Respectfully, the Government's fluid account of the efforts that were made to preserve
this critical mitigatin~ evidence are deeply troubling and demand that an explanation be given
via sworn testimony. The exculpatory value of the video footage -- i.e. efforts made by Mr.
2
  Epstein, of course, was found dead in a different cell on August 10, 2019, having been moved from the cell he
shared with Tartaglione after his suicide attempt.

3
   Questions for the hearing include, but are not limited to the following: Who did Johnson speak to when he advised
MCC "staff' to preserve the video; what actions did said staff member or members then take? Was Johnson's
directive made via email, over the telephone, via written directive, or in person? Was (or is) there a systematic
procedure for the preservation or the destruction of evidence at the MCC? Who actually viewed the footage prior to
its destruction? Are there protocols in place at MCC with respect to evidence preservation? What other members of
the United States Attorney's Office were consulted as part of the Government's efforts to ascertain the status of the
video? Who was responsible for keeping a record of the cell number that Mr. Tartaglione and Mr. Epstein shared,
and who entered the cell number in the MCC's computer system? Was the cell number recorded incorrectly as to
both Tartaglione and Epstein? Were the digital records ever actually checked for accuracy? Who was the MCC staff
member who    initially Mftfiffl\~d thAt th~ vidM h!id eMn ~regerved? When Wlrn the FKI firnt conducted about
                                                            4
          Case 7:16-cr-00832-KMK Document 186 Filed 01/13/20 Page 5 of 5
           Case 7:16-cr-00832-KMK Document 187 Filed 01/15/20 Page 5 of 5



Tartaglione to alert BOP staff that Mr. Epstein was in distress, and to secure assistance for
Epstein -- would have been immediately apparent from the video; the evidence was, and remains,
unattainable by any other means; and the permanent loss of the footage, which at all times, upon
information and belief, was in the complete and exclusive control of the BOP, and appears to
have occurred notwithstanding an express preservation directive from the MCC's legal counsel,
is clearly chargeable to the Government. Furthermore, the loss of this material evidence is
exceedingly prejudicial on the question of punishment, as Mr. Tartaglione has, from the
beginning, denied inflicting any harm on Mr. Epstein whatsoever, and in fact -- and much to the
contrary -- has insisted that upon observing Mr. Epstein in physical distress, he tried to help Mr.
Epstein and called to the guards on duty for assistance.

        In sum, evidence that Mr. Tartaglione, in an institutional setting, demonstrated concern
for the life of his cellmate, took steps to aid a fellow inmate in distress, and summoned staff for
assistance, is a factor that, in a jury's mind, may weigh against the imposition of the death
penalty. The video footage is mitigating evidence that Mr. Tartaglione, should he be convicted,
would have had a due process and Eighth Amendment right to present. Accordingly, sworn
witness testimony explaining the apparent loss of this evidence is necessary and appropriate.


                                                                        Respectfully submitted;

                                                                           ls/Bruce Barket
                                                                        Bruce Barket




                                                                 )k_ Gov•c•iu'l               1'.,   fo r~.J 1o
                                                                 ~l~ V~r               s ,{,~((_,0 _
                                                                                              ~ orJo-d~
                                                                                                     ~




reviewing MCC's back up system, and what steps were then taken to locate the video in question? And what were
the ''technical errors" relating to the backup system that caused the video not to exist since at least August of 2019?


                                                          5
